Citation Nr: 1503498	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  09-38 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for arthritis of multiple joints, to include arthritis of the back.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include a mood disorder.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to February 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

With regard to the Veteran's psychiatric issues, the Board notes that the Veteran submitted a separate claim for entitlement to service connection for PTSD, which the RO denied.  The Veteran did not perfect an appeal for the PTSD claim.  Nevertheless, the medical evidence of record demonstrates that the Veteran has been diagnosed with various psychiatric disorders, including depression, alcohol dependence, bipolar disorder, anxiety, insomnia, and a seizure disorder.  The Board notes that a claim of service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5, 9 (2009).  As such, the Board has recharacterized these psychiatric issues as an acquired psychiatric disorder, as reflected on the title page.

A hearing was scheduled before a Veterans Law Judge in November 2014 but was subsequently cancelled by the Veteran.  In a November 2014 communication, the Veteran's representative waived RO consideration of new evidence and requested that the matter be sent directly to the Board for review.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include a mood disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDING OF FACT

Arthritis of multiple joints, to include arthritis of the back, did not manifest in service or within one year following separation, and is not otherwise related to service.


CONCLUSION OF LAW

Arthritis of multiple joints, to include arthritis of the back, was not incurred in service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this case, the duty to notify was satisfied by a May 2007 letter sent to the Veteran prior to adjudication by the RO, and by a February 2008 letter notifying the Veteran of the RO's rating decision.  The claim on appeal was last adjudicated in August 2013, following which the Veteran was notified with a letter and a copy of the Supplemental Statement of the Case dated August 2013.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  Service treatment records, post-service private and VA medical records, Social Security Administration records, and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claim.  VA has afforded the Veteran multiple medical examinations in connection with his claim, and the reports from these examinations contained thorough and detailed findings which included consideration of the Veteran's service treatment records and medical history.  The Board finds that with respect to the claim of service connection for arthritis these examinations were adequate and additional VA examinations are not warranted.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Veteran has not identified any other outstanding records that are pertinent to the issues herein decided.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements as to the claims decided herein.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.


Principles of Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  38 U.S.C.A. § 1154(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran contends that he is entitled to service connection for arthritis in all his joints, to include his back.  For the reasons that follow, the Board has determined that service connection is not warranted.

Service treatment records show that the Veteran underwent an examination in March 1970, prior to entering active service, which showed that his spine, lower extremities, and musculoskeletal system were normal.  The examiner recommended that a specialist examine the Veteran's right knee, but no disqualifying defects were noted on the induction examination.

In June 1970, the Veteran reported numbness and difficulty bending his right knee, and he was limited to light duty.  In July 1970, a possible right tibia stress fracture was noted.  In August 1970, an examiner noted that the Veteran's right knee had been injured in high school when he jumped out of a building.  It was further noted that the right knee had a history of giving out, locking, and effusion.  (A February 1968 letter from a private health care provider indicated that the Veteran had a history of right lower extremity numbness, right knee locking, and difficulty in extending the lower portion of the right leg that preexisted service.  However, as previously indicated, no disqualifying defects were noted at entry.)  On examination (in August 1970), there was tenderness at the medial joint line but no evidence of effusion, and ligaments appeared intact with full extension possible.  There was good quad strength laterally.  At that time, the examiner noted a possible tear of the medial meniscus, and indicated that there was no evidence of stress fracture.  In January and February 1971, the Veteran continued to complain of right knee pain which was particularly acute in the early morning.  The February 1971 examiner noted that pain was intermittent with tenderness at the medial aspect joint.  No edema or effusion was noted, and the joint was stable.  The impression was a possible medial meniscus tear.  In March 1971, the Veteran was seen for a right foot puncture wound apparently caused by stepping on a nail that was unrelated to his right knee problems.

In his December 1971 separation questionnaire, the Veteran denied arthritis, rheumatism, or bone, joint, or other deformities.  He also denied back trouble of any kind.  He reported problems with his knees and feet, specifically noting that he had a "trick" or locked knee.  The December 1971 separation examination indicated a possible right medial meniscus tear in June 1970, for which the Veteran received follow-up treatment.  On clinical evaluation, the feet, spine, and musculoskeletal system (apart from the right knee) were normal.

The Veteran has asserted that he has had arthritis in his joints since separation from active duty, stating in his December 2009 formal appeal that his arthritis was diagnosed in service.  However, post-service medical records indicate that he first complained of arthritis in July 1988, more than 16 years after separation, during VA outpatient treatment.  At that time, he complained generally of having arthritis in his legs and joints, and did not specify whether he had previously received treatment for his arthritis or the date of its onset.

In February 1991, the Veteran complained of back pain which he claimed had begun 2 or 3 years prior, or approximately 16-17 years after separation.  He stated that sitting and inactivity increased the pain, but denied back weakness or bowel or bladder dysfunction.  The examiner noted that the Veteran walked easily without a limp, that he had spasms in the lumbar spine area, and that he had slight scoliosis of the lumbar spine.  The examiner's impression was degenerative joint disease and lower back pain, with no acute injuries.  The examiner also noted as a relevant fact that the Veteran worked as a plumber.  The indication of arthritis was not confirmed by imaging tests.

In April 1994, the Veteran underwent a VA examination for his right knee.  In his report, the examiner discussed the Veteran's in-service right knee complaints, noting that he had a stress fracture of the right tibial plateau during service and was profiled for light duty with no other treatment.  On examination, the Veteran complained that his right leg would occasionally "tighten up" and that his weight bearing had changed in that leg.  The VA examiner noted no particular deformity of the right knee.  Angles were normal, both knees flexed 0 to 140 degrees, and no discoloration or swelling was noted.  X-rays showed minimal medial compartment joint space narrowing, with no evidence of intra articular calcification and no evidence of fracture or dislocation.  A diagnosis of right tibial plateau stress fracture, healed with mild medial joint space narrowing was noted.

In June 2007, during VA outpatient treatment, the Veteran complained of arthritis in his knees, elbows, hands, wrists, and fingers.  He stated that he sometimes noticed swelling and redness in his joints, and averred that, with regard to his back, he had previously been diagnosed with scoliosis.  An examination of his hands revealed that the bones and joints of his hands were grossly normal, with no deformity or synovial swelling.  The examiner noted minimal joint pain on palpation of the hands, and expressed "doubt" with regard to a diagnosis of inflammatory arthritis.

In July 2007, the Veteran underwent a VA examination, including X-ray testing.  He complained of back pain which, he averred, began in 1993 while he was doing construction work.  He also stated that he was treated for back pain in 1995 and was diagnosed with scoliosis.  He stated that he had not received treatment since that time.  His symptoms included pain in the whole of his back which varied between 0/10 and 4/10, with flare ups on a day-to-day basis lasting from 5 to 10 minutes.  He claimed not to have been incapacitated by back pain within the previous year.  X-ray testing revealed some mild kyphosis scoliosis of the thoracic spine, as well as degenerative disc disease of the lumbosacral spine (L5-S1 area) with diffuse osteopenia.  (Subsequent medical evidence confirms that the Veteran has received regular treatment for osteopenia.)

During the July 2007 examination, the Veteran also complained of bilateral knee pain.  He stated that he hurt both knees during basic training and ever since had experienced ongoing knee pain and discomfort.  The Veteran reported that he had never had any particular treatment for his knee pain beyond the treatment he received in service.  (He did not mention the April 1994 VA examination.)  He averred that his knee pain was continuous and constant, equal in both knees, ranging between 5/10 and 9/10 with flare ups at least 3 times per week lasting from 15 to 20 minutes.  On examination, there was bilateral knee stiffness but no swelling, locking, or buckling.  The examiner noted that June 2007 VA outpatient treatment indicated an "unremarkable" examination of the Veteran's right knee.  X-rays showed "no evidence of any joint space abnormality" in either knee, with joint spaces normal bilaterally and soft tissues unremarkable.  However, X-rays did indicate diffuse osteopenia in both knees, with bones being otherwise normal.

The Veteran also asserted (still during the July 2007 VA examination) that he had pain and discomfort in all of his other joints, but denied rheumatoid arthritis or gout.  At that time, the examiner performed an in-person examination and reviewed the Veteran's treatment history and X-ray test results, noting only that he "seems to have a definite osteopenia of his bones."  Arthritis of the joints was not indicated.

In August 2007, a VA bone density study revealed osteopenia in the right hip and osteoporosis in the left hip and in the lumbar spine.  Thereafter, the Veteran received regular outpatient treatment, including physical therapy, for joint, back, and neck pain.  In August 2008, an MRI showed osteoarthritis of the spine with no stenosis or impingement of the nerves.  In addition, a diagnosis of intervertebral disc disease was noted in October 2008, and subsequent treatment notes confirm degenerative changes in multiple areas of the spine.  The evidence thus reflects that the Veteran has osteoarthritis of the spine, scoliosis, osteoporosis, and diffuse osteopenia of the knees, hips, and back.

After reviewing all the evidence, the Board finds that service connection for general arthritis of all joints, to include arthritis of the knees and back, is not warranted, as the evidence establishes that arthritis was not manifest during service, or indeed for many years thereafter.  Relatedly, the Board also finds that service connection for scoliosis, osteopenia, and osteoporosis is not warranted, as these disorders first manifested many years after the Veteran's discharge and have not been shown to be connected with his service.

With respect to the Veteran's right knee, service treatment records show that he was treated beginning in June 1970 for right knee symptoms.  At that time, his symptoms were evaluated as either a tibial stress fracture or a partial tear of the medial meniscus.  The service treatment records, however, provide no explanation of the cause of these symptoms other than a possible relationship to a preexisting injury, and there is no diagnosis of arthritis, osteopenia, or osteoporosis.  The Veteran's December 1971 separation examination noted a history of a partial meniscus tear, but otherwise demonstrated a normal musculoskeletal system.  Additionally, the Veteran denied that he had arthritis at separation, reporting only (in relevant part) that he had a "trick" knee and a history of a puncture wound to his right foot.  In short, service treatment records show no evidence of arthritis of the right knee or any other knee disability apart from residuals of a tibial stress fracture or possible medial meniscus tear.
The April 1994 VA examination reflects that at that time there was mild medial joint space narrowing in the right knee.  The Board notes, however, that this diagnosis occurred more than 22 years after the Veteran's separation from service, and the examination report includes no medical evidence linking the right knee symptoms to his in-service symptoms.  Rather, the examiner merely recited the Veteran's history of right tibial stress fracture before describing the then-current X-ray results.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, an actual diagnosis of arthritis was not included in the examination report.  Thus, the April 1994 examination does not establish a link between current arthritis and service.

The July 2007 VA examiner also discussed the Veteran's right knee complaints from late 1970 and early 1971, noting that the Veteran claimed to have experienced knee pain since service but that he had not sought treatment since his discharge.  A clinical evaluation noted knee pain on range of motion, but without swelling.  Notably, X-ray testing of both knees showed "no evidence of any [knee] joint space abnormality," with the exception of diffuse osteopenia in both knees.  In addition, the examiner's report provided no reasons or bases supporting a nexus between the Veteran's then-current right knee symptomatology and his in-service symptoms.  See Nieves-Rodriguez, 22 Vet. App. at 304.  In sum, the July 2007 examination indicated a diagnosis of bilateral knee osteopenia with no evidence of joint space narrowing, and provided no medical evidence linking knee arthritis, osteopenia, or osteoporosis with the Veteran's service.

With respect to the Veteran's back, the Board first notes that the Veteran denied that he had arthritis or back trouble of any sort at separation, and service treatment records show no evidence of back complaints or treatment during service.  In addition, his December 1971 separation examination noted a history of a partial meniscus tear but otherwise reflected a normal musculoskeletal system with no back problems.  As such, there is no evidence that arthritis, scoliosis, osteoporosis, or osteopenia was incurred during service.

As noted, the record shows that the Veteran's first documented complaint of back problems was in February 1991, many years after his discharge from service.  At that time, he was diagnosed with lower back pain, slight scoliosis of the lumbar spine, and degenerative joint disease.  Significantly, however, the Veteran stated during the examination that his back pain had begun only 2 or 3 years prior (approximately 16 to 17 years after his separation from service).  In this regard, the Board notes that the substantial length of time between the Veteran's initial complaint and his separation from service is a factor which, though not dispositive, weighs against his claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  In addition, the examiner's report reflects no evidence of any causal link between the Veteran's back symptoms and events in service, nor does the evidence indicate that scoliosis was manifest or diagnosed prior to the February 1991 treatment note.

Arthritis of the spine was confirmed during the July 2007 VA examination, when X-rays showed degenerative disc disease and diffuse osteopenia, and the Board recognizes that osteoarthritis, scoliosis, osteopenia, and osteoporosis have been consistently noted and treated and that the Veteran currently has manifestations related to these disabilities-specifically, back and neck pain and restricted motion.  However, the evidence does not reflect that his back symptoms originated in service or are attributable to service.  In sum, the record contains no competent medical opinion linking the Veteran's back symptomatology to service, and therefore service connection for arthritis of the spine is not warranted.

With respect to the Veteran's general complaints of arthritis in areas other than the right knee or spine, the Board notes that he first claimed to have arthritis in July 1988, more than 16 years after separation.  More recently, he has averred that he has experienced joint pain since his discharge from service.  In this regard, the Board again notes that the substantial length of time between the Veteran's initial complaint and his separation from service is a factor weighing against his claim.  See Maxson, 230 F.3d at 1333.  In addition, the record shows that his claims of arthritis symptoms since discharge are not confirmed by contemporaneous medical examinations or X-ray findings.  The Board notes that while the Veteran is competent to relate symptoms such as joint or back pain, he is not competent to testify as to complex medical questions that require specialized knowledge or training, such as diagnoses of arthritis, scoliosis, osteopenia, or osteoporosis.  See Layno, 6 Vet. App. at 469-70; Jandreau, 492 F.3d at 1377.  Thus, the Veteran's general allegations as to his arthritis (or joint pain) and its onset do not support his claim for service connection.  Furthermore, the Veteran's allegations as to the onset of his back pain have been inconsistent, and his claim that he injured both knees in service is contrary to the service treatment records, which show treatment only for the right knee.  As such, the Veteran's statements regarding onset of symptomatology are entitled to less probative weight.  See Caluza, 7 Vet. App. at 511-12.

Lastly, the Board has considered whether service connection is warranted on a presumptive basis.  Although the Veteran has reported feeling pain in his joints since service, and has current diagnoses of arthritis of the back, scoliosis, osteoporosis, and osteopenia, there is no competent evidence demonstrating that these disorders were incurred during the one-year period following separation, or that there were characteristic manifestations during this period that were sufficient to establish the disease entity.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As previously noted, the competent evidence first demonstrate degenerative changes in the spine in February 1991, and in the knees in April 1994, many years after the Veteran's discharge.  Consequently, service connection on a presumptive basis is not warranted.

In sum, as there is no competent evidence establishing that the Veteran developed arthritis, osteopenia, scoliosis, or osteoporosis during or as a result of his service, or within one year of separation, service connection is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for arthritis of multiple joints, to include arthritis of the back, is denied.
REMAND

After reviewing the claims file, the Board finds that the issue of entitlement to service connection for an acquired psychiatric disorder must be remanded so that a VA examination can be performed to determine the nature and likely etiology of the Veteran's psychiatric disorders and whether they are related to service.

The Veteran asserts that his psychiatric symptoms are related to service-specifically, to traumatic events he experienced including witnessing a helicopter crash and handling body bags, as well as witnessing a suicide attempt.
The record indicates that the Veteran has demonstrated anxiety and depression since 1981, and that more recently he has received diagnoses of bipolar disorder, mood disorder, insomnia, compulsive behaviors, and a seizure disorder, among other mental health issues.  Despite the Veteran's long history of mental health problems, the record indicates that only one VA examination has been performed which contains an opinion as to whether his psychiatric symptoms are attributable to service and was more than 7 years ago, prior to receipt of additional psychiatric evidence.  Additionally, a new VA examination is required also because the July 2007 VA opinion was unclear.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of his acquired psychiatric disorder, to include the previously identified mood disorder (not otherwise specified), anxiety, depression, alcohol dependence, insomnia, and seizure disorder, as well as any other disorders that may be appropriate given the Veteran's symptoms.

After reviewing the entire record-in particular the July 2007 and September 2010 VA psychiatric evaluations and recent VA mental health notes-the examiner should offer opinions on the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current acquired psychiatric disorders had their onset during service or otherwise were due to an event or incident of that service?

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's mood disorder is related to service?

(c)  Based on the Veteran's pre-service history, is it at least as likely as not (50 percent probability or more) that his mood disorder was aggravated by traumatic experiences during service, to include witnessing a helicopter crash, handling body bags, and witnessing a suicide attempt?

(d)  What is the causal relationship between the Veteran's alcohol dependence and his mood disorder?

A complete rationale should accompany each opinion provided.

2.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran a Supplemental Statement of the Case.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


